 Case 4:20-cv-12965-MFL-DRG ECF No. 4, PageID.41 Filed 12/01/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ROBERT A. SMITH-BEY,

            Petitioner,
                                                  Case No. 20-cv-12965
v.
                                                  Hon. Matthew F. Leitman
SHANE JACKSON and
HEIDI WASHINGTON,

          Respondents.
__________________________________________________________________/

 ORDER TRANSFERRING CASE TO THE UNITED STATES DISTRICT
     COURT FOR THE WESTERN DISTRICT OF MICHIGAN

      Petitioner Robert A. Smith-Bey is a state prisoner in the custody of the

Michigan Department of Corrections. On October 28, 2020, Smith-Bey filed a pro

se petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2241

(see Pet., ECF No. 1.) Smith-Bey has also filed an emergency motion for a

temporary restraining order (see Emergency Mot., ECF No. 2) and a motion for

immediate consideration (see Mot. for Immediate Consideration, ECF No. 3).

      Smith-Bey alleges in his pleading and motions that, due to the confluence of

his health conditions (hypertension, high cholesterol, obesity, and asthma) the

ongoing COVID-19 pandemic, his congregant living conditions in prison, and

inadequate measures taken by the Michigan Department of Corrections, he is at risk

of contracting COVID-19 and losing his health or life. (See Pet., ECF No. 1,
 Case 4:20-cv-12965-MFL-DRG ECF No. 4, PageID.42 Filed 12/01/20 Page 2 of 4




PageID.3; Emergency Mot., ECF No. 2, PageID.23-24; Mot. for Immediate

Consideration, ECF No. 3, PageID.36.) He seeks temporary and immediate release

to his mother’s home in West Bloomfield, Michigan on his own recognizance. (See

Pet., ECF No. 1, PageID.9; Emergency Mot., ECF No. 2, PageID.26, 29.)

      A preliminary question that this Court must answer is whether this district is

the most appropriate venue for Smith-Bey’s case. The Court concludes that it is not.

      As noted above, Smith filed his petition under 28 U.S.C. § 2241. Subsection

(d) of Section 2241 provides that “[w]here an application for a writ of habeas corpus

is made by a person in custody under the judgment and sentence of a State court of

a State which contains two or more Federal judicial districts, the application may be

filed in the district court for the district wherein such person is in custody or in the

district court for the district within which the State court was held which convicted

and sentenced him and each of such district courts shall have concurrent jurisdiction

to entertain the application.” 28 U.S.C. § 2241(d). That subsection then provides

that “[t]he district court for the district wherein such an application is filed in the

exercise of its discretion and in furtherance of justice may transfer the application to

the other district court for hearing and determination.” Id.

      Here, Smith-Bey was convicted and sentenced in the Wayne County Circuit

Court. (See Pet., ECF No. 1, PageID.1.) The Wayne County Circuit Court is located

in this district. And Smith-Bey is currently in custody at the Earnest C. Brooks


                                              2
 Case 4:20-cv-12965-MFL-DRG ECF No. 4, PageID.43 Filed 12/01/20 Page 3 of 4




Correctional Institution in Muskegon Heights, Michigan. (See Dkt.)                   That

correctional institution is located in the Western District. Thus, both judicial districts

have “concurrent jurisdiction” over Smith-Bey’s petition. 28 U.S.C. § 2241(d).

      The Court concludes that the proper exercise of its discretion under Section

2241(d) is to transfer this action to the United States District Court for the Western

District of Michigan. Smith-Bey is incarcerated in that judicial district. And he is

challenging his conditions of confinement at a facility in that district. In addition,

the proper Respondent to this action – “the warden of the facility where [Smith-Bey]

is being held” Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) – is also located in the

Western District. Thus, the most appropriate venue for Smith-Bey’s petition is the

United States District Court for the Western District of Michigan. Other Judges in

this district have reached the same conclusion in similar cases seeking habeas relief

under Section 2241 due to the COVID-19 pandemic. See Wilkes v. Rewerts, No. 20-

cv-11737 (E.D. Mich. July 31, 2020) (Hood, Chief Judge) (transferring habeas

action brought under Section 2241 to the Western District of Michigan); Reed v.

Washington, et al., No. 20-cv-11669 (E.D. Mich. July 9, 2020) (Cox, District Judge)

(same); Whitley v. Horton, No. 20-cv-11533 (E.D. Mich. July 21, 2020) (Murphy,

District Judge) (same); Sosby v. Brown , No. 20-cv-11343 (E.D, Mich. June 10, 2020

(Lawson, District Judge) (same).




                                               3
 Case 4:20-cv-12965-MFL-DRG ECF No. 4, PageID.44 Filed 12/01/20 Page 4 of 4




      Accordingly, IT IS ORDERED that the Clerk of Court shall TRANSFER

this case to the Southern Division of the United States District Court for the Western

District of Michigan. The Court has not adjudicated Smith-Bey’s motion for a

temporary restraining order (ECF No. 2) or his motion for immediate consideration

of his request for injunctive relief (ECF No. 3).


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 1, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 1, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                              4
